DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the shaft as recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “134” has been used to designate both blade assembly in Fig. 2 and spline in Fig. 5. Furthermore, reference character “132” has been used to designate both an NFC device in Figs. 2, 3, 4 and blades in Fig. 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: reference character “1500” in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0058] an operatively attached lid is referenced by element number 140 and in paragraph [0059] the blade assembly is also referenced by element number 140.
  In paragraph [0064] one or more blades are referenced by element number 132 and in paragraph [0074] an operatively attached NFC device is also referenced by element number 132.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “…the plate insert comprises a different material than the body”. It is unclear if “the body” is referencing a body [of the container] or a plate insert body. 
Claim 5 recites the limitation, “…wherein material of the body is disposed within the aperture”. It is unclear if “the body” is referencing a body [of the container] or a plate insert body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 8 and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnett (US 20180168402 A1).
Regarding claim 1, Arnett teaches a container assembly (Fig. 1) comprising:
 	a body (106) comprising an open end (towards cavity, 118) and a closed end (116); and 
a plate insert (104) comprising a plate insert body (104) that is generally planar (Fig. 1), wherein the plate insert (104) is disposed within the closed end (116) and overmolded with closed end (see Fig. 1 and [0008], [0027] and [0031]), and wherein the plate insert (104) comprises a different material than the body (see [0027] stating plate insert, i.e. stiffening member 104 can be metal while the container may be glass or plastic as disclosed in [0035]).
Regarding claim 2, Arnett teaches the closed end of the body being generally planar (Fig. 1) and wherein the plate insert body and the closed end are generally coplanar (Fig. 1).
Regarding claim 3, Arnett teaches the body (106) comprises a food-grade plastic ([0035] and [0020] – [0021]) wherein the plate insert (104) comprises a different material than the body (see [0027] stating plate insert, i.e. stiffening member 104 can be metal while the container may be glass or plastic as disclosed in [0035]).
Regarding claim 4, Arnett teaches the plate insert (104) comprises at least one protrusion extending from an external perimeter of the plate insert (see modified Fig. 1). 

    PNG
    media_image1.png
    603
    994
    media_image1.png
    Greyscale

Modified Fig. 1
Regarding claim 5, while it is unclear what is being claimed in regards to the “material of the body”, the claim is examined under its broadest reasonable interpretation. 
Arnett teaches the at least one protrusion (modified Fig. 1) comprises an aperture (136 and modified Fig. 1), and wherein material of the body is disposed within the aperture ([0028] discloses a fastener is disposed within the aperture and also see modified Fig. 1). 
Regarding claim 6, Arnett teaches the at least one protrusion (see modified Fig. 1 and also 132) operatively prevents rotation of the plate insert relative the body (see Fig. 1 and also see [0028] discloses fasteners). 
Regarding claim 7, Arnett teaches the plate insert (124) comprises an aperture (modified Fig. 1) operatively receiving a mount (modified Fig. 1) of a blade assembly (112).
Regarding claim 8, Arnett teaches the mount (modified Fig. 1) of a blade assembly (112) is free from contact with the closed end (116) of the body (106) (see Fig. 1 and [0031] showing/stating that the overmolded material 102 surrounds the mount of the blade assembly thus making it free from contact with the closed end). 
Regarding claim 10, Arnett teaches a container assembly (Fig. 1) comprising:
 	a container body (106) comprising an open end (towards cavity, 118) and a closed end (116), wherein the container body (106) comprises plastic ([0035]);
	a blade assembly (112) comprising a mount (modified Fig. 1); and 
a plate insert (104) disposed at the closed end (116), wherein the plate insert comprises metal, (see [0027] stating plate insert, i.e. stiffening member 104 can be metal) and 
wherein a first portion (modified Fig. 1) of the plate insert (104) is free from contacting the plastic of the container body (see [0031] and Fig. 1 showing plate insert, 104 is overmolded by material separate from the material of the container body, 106) and wherein the mount (modified Fig. 1) contacts (indirectly) the first portion (modified Fig. 1) of the plate insert (104) such that the mount (modified Fig. 1) does not directly contact the plastic of the container body (106).
Regarding claim 11, Arnett teaches the blade assembly (112) further comprises at least one blade (108) comprising a first wing and a second wing (see end of [0022]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnett (US 20180168402 A1) in view of Boozer (US 20180168403 A1).
Regarding claim 9, Arnett discloses a retainer nut (modified Fig. 1’) that operatively attaches to the mount (modified Fig. 1) of a blade assembly (112), and wherein the retainer nut applies compression on the plate insert (modified Fig. 1’ showing the retainer nut pushing/compressing the plate insert, 104 upwards).

    PNG
    media_image2.png
    655
    994
    media_image2.png
    Greyscale

Modified Fig. 1’
Alternatively, in the view that Arnett fails to explicitly teach a retainer nut, Boozer discloses a retainer nut assembly (450; Fig 4) attaching to the mounting of the blade assembly (150; see Fig. 4; [0057]) applying compression onto a plate insert (modified Fig. 4). Arnett and Boozer are considered analogous art as they are both in the field of blender/blending systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the retainer nut in order to decrease vibrations, wobbling, and/or noise when blade assembly is in motion (see [0057]). 

    PNG
    media_image3.png
    431
    891
    media_image3.png
    Greyscale

Modified Fig. 4
Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arnett (US 20180168402 A1) in view of Boozer (US 20180168403 A1).
Regarding claim 12, Arnett teaches a blade assembly (112) having at least one blade (108) with first and second wings (see end of [0022]), however it fails to teach the first wing and the second wing comprise substantially similar shapes.
Boozer teaches the first wing and the second wing comprising substantially similar shapes (see Figs. 2, 3 and 5 – 11). Arnett and Boozer are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the blade wings in order to eliminate formation of vortex while blending resulting in the foodstuffs not being focused by the blades, and extra time needed to blend or otherwise prepare the foodstuff ([0004]). Boozer’s teaching of the blade wings will disrupt the flow of foodstuff during the blending process. Such disruption may result in forcing foodstuff back into the blades of the blade assembly. Accordingly, an efficiency of the blending process may be altered (e.g., increased) ([0036]). 
Regarding claim 13, Arnett teaches a blade assembly (112) having at least one blade (108) with first and second wings (see end of [0022]), however it fails to teach the first wing and the second wing comprising substantially similar weights.
Boozer teaches the first wing and the second wing comprising substantially similar weights (see [0067] stating similar configuration and [0063] stating wings are monolithically formed suggesting similar weights). Arnett and Boozer are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the blade wings in order to eliminate formation of vortex while blending resulting in the foodstuffs not being focused by the blades, and extra time needed to blend or otherwise prepare the foodstuff ([0004]). Boozer’s teaching of the blade wings will disrupt the flow of foodstuff during the blending process. Such disruption may result in forcing foodstuff back into the blades of the blade assembly. Accordingly, an efficiency of the blending process may be altered (e.g., increased) ([0036]). 
Regarding claim 14, Arnett teaches a blade assembly (112) having at least one blade (108) with first and second wings (see end of [0022]) and a shaft (110), however it fails to teach the first wing and the second wing being balanced with reference to the shaft. 
Boozer teaches the first wing and the second wing being balanced with reference to the shaft (Fig. 2, 4). Arnett and Boozer are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Boozer concerning the blade wings in order to eliminate formation of vortex while blending resulting in the foodstuffs not being focused by the blades, and extra time needed to blend or otherwise prepare the foodstuff ([0004]). Boozer’s teaching of the blade wings will disrupt the flow of foodstuff during the blending process. Such disruption may result in forcing foodstuff back into the blades of the blade assembly. Accordingly, an efficiency of the blending process may be altered (e.g., increased) ([0036]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arnett (US 20180168402 A1) in view of Bascom (US 20170086621 A1).
Regarding claim 15, Arnett teaches a bearing (120), wherein the mount (modified Fig. 1) further operatively attaches to the bearing (modified Fig. 1) and the plate insert (104; Fig. 1), and wherein the bearing (120) contacts the closed end (indirectly). However, Arnett fails to disclose the bearing comprising metal material. 
Bascom teaches a bearing (268) comprising a metal material (end of [0067]). Arnett and Bascom are considered analogous art as they are both in the field of blender systems, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bascom concerning the bearing in order to provide stabilization of the blade assembly ([0067]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krivos (US 20180160855 A1) teaches a blender system that includes a base that is selectively and operatively engaged with a container.
Mehlman (US 20180008097 A1) teaches a blender container and puck assembly. 
Kolar (US 20170354940 A1) teaches a blender system including a base including a motor, a container, and a blade assembly.
Boozer (US 20160143483 A1) teaches a retaining element is provided for coupling a blade assembly to a container of a blender apparatus that includes a main body portion, an overmolded portion, and a threaded portion for threadably coupling the blade assembly to the retaining element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774